Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.
Claims 1, 9 and 16-25 are pending in the application. Claims 1 and 9 have been amended. Claims 16-25 are newly added. Claims 1, 9 and 16-25 will presently be examined to the extent they read on the elected subject matter of record.
Priority
Due to the current amendments to the claims, claims 17, 20, and 24 of the instant application and claims dependent from claims 17, 20, and 24 are not granted benefit of the following continuation parent applications, because these applications lack support and any disclosure for “wherein the rodenticide is administered as a series of doses over more than one day” (claim 17); “wherein the food bait comprises about 8 g of the betrixaban per kg of the food bait and about 100 mg of the prasugrel per kg of the food bait” (claims 21 and 24):  (1) PCT/EP2015/063056 and DE102014108210.9.  The effective filing date of the claims 17-21 and 24 of the instant application is December 9, 2016. The effective filing date of claims 1, 9, 16, 22, 23, and 25 is June 11, 2015.

Status of the Claims
The rejection of claims 1 and 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoetensack et al. (US 4,011,332) in view of Shahbaz et al.(WO 2010/030983) is withdrawn due to Applicant’s amendment of the claims. 
The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19, 21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 9, and 16-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoetensack et al. (US 4,011,332) in view of Scarborough et al. (WO 01/64643) and Koike et al. (US 5,288,726). Schoetensack et al. cite by Applicant on the IDS dated 12/9/2016. 
Applicant’s invention

Applicant claims a method of combatting a rodent, the method comprising administering to the rodent a rodenticide comprising at least a factor Xa inhibitor and an antagonist of the ADP receptor P2Y12, as claimed. Applicant also claims a harmful rodent bait comprising at least a factor Xa inhibitor and an antagonists of the ADP receptor P2Y12, as claimed. Applicant claims the inhibitor of factor Xa comprises betrixaban and the antagonist of the ADP receptor P2Y12 comprises prasugrel. 

Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	
Schoetensack et al. teach a combination of a physiologically-active component which produces hemorrhagic gut and/or stomach lesions and a physiologically-active component which inhibits blood clotting, ingested by a rodent either concurrently or in either sequence, provides an effective rodenticide. Schoetensack et al. teach compositions are provided with two essential components: a) active substance which, upon ingestion (oral administration), inhibits blood clotting in or prolongs clotting time for mammals, e.g. rodents, such as rats and mice, and b) active substance which produces hemorrhagic lesions in the alimentary canal, e.g. the stomach and/or gut, of mammals, particularly rodents, by which it has been ingested (col. 2, lines 65-67-col. 3, lines 1-5). Schoetensack et al. teach component (s) includes any one or combination of orally-effective anti-coagulants or anti-clotting agents (col. 3, lines 54-58). Schoetensack et al. teach the compositions have outstanding biological properties. The compositions are useful to combat and control harmful rodents, such as rats and field mice (col. 11, lines 1-12). The combination of active substances is useful as a rodenticide; it is supplied once or several times at suitable locations accessible to rodents for which it is intended. It is so provided in any ingestible form, including separate compositions or applied to or admixed with bait (col. 11, lines 20-26). Schoetensack et al. teach many of the subject compositions become effective only after repeated consumption by a rodent (col. 11, lines 46-49). Schoetensack et al. teach the two components (a) and (b) are mixed with adjuvants or further processed to produce a bait. They can be applied to or admixed with food material for the animal to be poisoned or applied to a bait (col. 12, lines 46-55). 

Difference between the prior art and the claims 
(MPEP 2141.02)

Schoetensack et al. do not specifically disclose the anti-coagulant is a factor Xa inhibitor, specifically betrixaban and the antagonist of the ADP receptor P2Y12 comprises prasugrel. It is for this reason Scarborough et al. and Koike et al. are added as secondary references.
Scarborough et al. teach compounds useful for treating thrombosis and disorders of the blood coagulation (page 13, lines1-9). Scarborough et al. teach the derivatives have activity against mammalian factor Xa (Abstract). Scarborough et al. teach suitable compound of formula VI include 
    PNG
    media_image1.png
    145
    157
    media_image1.png
    Greyscale
. This compound is betrixaban (page 61, line 3; page 178, Example 53 and page 301, claim 14). Scarborough et al. teach the compounds teach the compounds are coadministered along with other compounds such as platelet aggregation inhibitors (page 140, lines 6-10). Scarborough et al. teach the compounds are utilized in rats (page 140, line 17; page 149, lines 26-28). Scarborough et al. teach the compounds are administered orally in an effective amount within the dosage range of 1 to 20 mg/kg on a regimen in a single or 2 to 4 divided daily doses (page 143, lines 20-23; page 148, lines 23-27).    
Koike et al. teach compounds of formula (I): 
    PNG
    media_image2.png
    90
    204
    media_image2.png
    Greyscale
that have the ability to inhibit blood platelet aggregation and can be used for treatment of thrombosis and embolisms (Abstract). Koike et al. teach compound 190-2-Acetoxy-5-(α-cyclopropylcarbonyl-2-fluorobenzyl)-4,5,6,7-tetrahydrothieno[3,2-c]pyridine, which is prasugrel (col. 21, lines 52-54; col. 51, Example 23, lines 1-43). Koike et al. teach a test for the inhibition of Blood Platelet Aggregation on female rats (col. 40, lines 6-60). Koike et al. teach the compounds are administered orally (col. 40, lines 65-66). Koike et al. teach the in the case of oral administration, the dose is from 10 to 500 mg. The compound is adminstered in single or divided doses, e.g. from 1 to 3 times a day (col. 41, lines 1-12). 
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to combine the teachings of Schoetensack et al., Scarborough et al., and Koike et al. and use a factor Xa inhibitor, such as betrixaban and a ADP receptor P2Y12, such as prasugrel, in the compositions. Schoetensack et al. teach compositions with two essential components: a) active substance which, upon ingestion (oral administration), inhibits blood clotting in or prolongs clotting time for mammals, e.g. rodents, such as rats and mice, and b) active substance which produces hemorrhagic lesions in the alimentary canal, e.g. the stomach and/or gut, of mammals, particularly rodents, by which it has been ingested. Schoetensack et al. teach that component (a) includes any one or combination of orally effective anti-coagulants or anti-clotting agent. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use the two currently claimed components, betrixaban, a known anti-clotting agent, and prasugrel, a known blood platelet aggregation inhibitor, as evidenced by the teachings of Scarborough et al. and Koike et al., respectively, as component (a) and component (b) in the compositions taught by Schoetensack et al. Scarborough et al. teach that betrixaban is a factor Xa inhibitor. Scarborough et al. teach the factor Xa inhibitors are coadministered along with other compounds, such as, platelet aggregation inhibitors. Koike et al. teach compound 190-2-Acetoxy-5-(α-cyclopropylcarbonyl-2-fluorobenzyl)-4,5,6,7-tetrahydrothieno[3,2-c]pyridine, which is prasugrel, inhibit blood platelet aggregation and can be used for treatment of thrombosis and embolisms.
Based on these teachings one of ordinary skill in the art would have been motivated to try two known anticoagulation medicaments in the compositions taught by Schoetensack et al. as a rodenticide. As such, one of ordinary skill in the art would have been motivated to use a known anti-coagulant/anti-clotting agent combined with other anti-coagulants and antiplatelet agents with a reasonable expectation of success. As can be seen from the teaching of Schoetensack et al. many of the anti-coagulants taught to be used in the composition are known anti-coagulants, such as coumarin, and known components that induce hemorrhagic lesions in the alimentary canal. As such, one of ordinary skill in the art would have been motivated to use the claimed components in combination and thus are capable of being used as rodenticides. 
As such, the skilled artisan would have been motivated to use betrixaban as the factor Xa inhibitor and prasugrel as the platelet aggregation inhibitor with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the claim limitations of the rodent bait comprising 8 g of the betrixaban per kg of the rodent food and about 100 mg of the prasugrel per kg of the rodent food, Scarborough et al. teach the compounds, including betrixan, are administered orally in an effective amount within the dosage range of 1 to 20 mg/kg on a regimen in a single or 2 to 4 divided daily doses. Koike et al. teach the in the case of oral administration, the dose of prasugrel is from 10 to 500 mg. The compound is adminstered in single or divided doses, e.g. from 1 to 3 times a day. Based on these teachings, one of ordinary skill in the art would have been motivated to experiment with known dosages of the components to determine the result effective amounts needed to provide the rodenticidal effect. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner will address Applicant’s purported unexpected results and the claims being commensurate in scope with the data provided in the 132 Declaration filed March 2, 2020. Applicant has amended independent claims 1 and 9 wherein the factor Xa inhibitor is limited to a compound of the formula or a salt or hydrate thereof: 
    PNG
    media_image3.png
    126
    276
    media_image3.png
    Greyscale
 and an antagonist of the ADP receptor P2Y12 is a selected from (i) 
    PNG
    media_image4.png
    108
    217
    media_image4.png
    Greyscale
, (ii) 
    PNG
    media_image5.png
    109
    214
    media_image5.png
    Greyscale
 or (iii) 
    PNG
    media_image6.png
    103
    237
    media_image6.png
    Greyscale
. 

The examiner notes that the data is not commensurate in scope with the claimed invention. In response to Declarant’s argument, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. While the claims have been amended to the selection of the components being 2 components, the data provided in the Declaration is not commensurate in scope with the claimed invention. The data presented in the Declaration purportedly demonstrates a mixture of four different anticoagulant and antiplatelet agents, acetylsalicylic acid, betrixaban, ketoconazole, and prasugrel, was tested on wild born Norway rats. Applicant purports the mixture of acetylsalicylic acid (Platelet inhibitor), betrixaban (FXa-inhibitor), ketoconazole (P-gp inhibitor) and prasugrel (Platelet Inhibitor) increased mortality compared to the compounds alone. The data submitted is for a composition comprising 2 components. The data comprises a mixture of 4 components. 
It cannot be determined if a mixture of four (4) compounds, acetylsalicylic acid (Platelet inhibitor), betrixaban (FXa-inhibitor), ketoconazole (P-gp inhibitor) and prasugrel (Platelet Inhibitor), is representative of the response that would be obtained for the combination of betrixaban (FXa inhibitor) and prasugrel (Platelet inhibitor). In addition, it cannot be determined if any concentration of the combinations, as claimed in claims 1 and 9 will demonstrate the same results seen with 8.0 g/kg of betrixaban maleate, 100.0 g/kg of prasugrel, 1.0 g/kg of ASA and 1.0 g/kg of ketoconazole. Declarant has not provided objective evidence and probative evidence that the factor Xa inhibitors and the antagonists of the ADP receptor P2Y12, as claimed, when administered to a rodent provides unexpected advantages, as compared to the prior art or conventional rodenticides, as asserted. Applicant has clearly not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
None of the claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616          

/JOHN PAK/Primary Examiner, Art Unit 1699